     ELLEN F. ROSENBLUM
     Attorney General
     JESSICA SPOONER #105919
     Assistant Attorney General
     MATTHEW A. MAILE #181761
     Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Jessica.Spooner@doj.state.or.us
             matthew.maile@doj.state.or.us

     Attorneys for Defendants Oregon Department of Corrections and Brandon Kelly




                                     IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON



     Carlton Eugene Hayes,                                    Case No. 6:18-CV-2006-MC

                        Plaintiff,                            ANSWER AND AFFIRMATIVE DEFENSES

              v.                                              Jury Trial Requested
     Oregon Department of Corrections, Brandon
     Kelly - Oregon State Penitentiary- et al,

                        Defendants.


              Defendants Oregon Department of Corrections (“ODOC”) and Brandon Kelly

     (collectively referred to as “State Defendants”), hereby answer and raise defenses to Plaintiff’s

     Complaint as follows:

                                             GENERAL RESPONSE

              Defendants deny each and every material allegation of Plaintiff’s Complaint not

     expressly admitted herein.

Page 1 -   ANSWER AND AFFIRMATIVE DEFENSES
           JS/rrc/9415308-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                                                          1.

              Defendants admit Plaintiff is employed with ODOC at the Oregon State Penitentiary

     (“OSP”) but is currently on administrative leave without pay pending the outcome of criminal

     proceeding Marion County Circuit Court Case No. 18CR54712.

                                                          2.

              Defendants admit Brandon Kelly is the Superintendent of OSP.

                                                          3.

              To the extent the remaining allegations do not state legal conclusions to which no
     response is required, Defendants lack sufficient information to admit or deny and therefore deny

     the same.

                                    FIRST AFFIRMATIVE DEFENSE

                                            Failure to State Claim

                                                          4.

              Plaintiff fails to state a claim upon which this Court can grant relief under one or more of

     the theories set forth in the Complaint.

                                   SECOND AFFIRMATIVE DEFENSE

                                           Oregon Tort Claims Act

                                                          5.

              Plaintiff’s state and common law claims are subject to the requirements of the Oregon

     Tort Claims Act (“OTCA”), including, but not limited to, timely and adequate tort claim notice,

     the substitution of the State for the individually-named defendant, and pleading of tort claim

     notice in the Complaint.




Page 2 -   ANSWER AND AFFIRMATIVE DEFENSES
           JS/rrc/9415308-v1
                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                                    THIRD AFFIRMATIVE DEFENSE

                                             Statute of Limitations

                                                           6.

              To the extent Plaintiff asserts liability for actions for which this matter was not timely

     filed, Plaintiff’s claims are barred.

                                   FOURTH AFFIRMATIVE DEFENSE

                                       Eleventh Amendment Immunity

                                                           7.
              Defendants allege they are immune from suit in federal court and protected under

     Eleventh Amendment immunity as to federal law claims asserted against individuals in their

     official capacities and as to state and common law claims.

                                     FIFTH AFFIRMATIVE DEFENSE

                                         Objective Basis for Decisions

                                                           8.

              Defendants had valid, legitimate, objectively reasonable, non-discriminatory and

     non-retaliatory reasons for all actions taken and such actions were not based upon any improper

     motive or taken for any improper purpose.

                                     SIXTH AFFIRMATIVE DEFENSE

                                       Plaintiff Responsible for Harm

                                                           9.

              Some or all of the harm complained about was a result of the Plaintiff’s own assumption

     of risk and actions, inactions, or participation in the activities.

                               RESERVATION OF ADDITIONAL DEFENSES

                                                          10.

              Defendants reserve the right to assert additional defenses as may become known to them

     through investigation and discovery.

Page 3 -   ANSWER AND AFFIRMATIVE DEFENSES
           JS/rrc/9415308-v1
                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
                                            JURY TRIAL DEMAND

                                                              11.

              Defendants demand a jury trial.

              WHEREFORE Defendants pray as follows:

              1.        That Plaintiff be denied recovery or the relief requested upon the claims set forth

     in the Complaint and that the Complaint be dismissed with prejudice in its entirety;

              2.        That Defendants recover their reasonable costs and attorneys’ fees expended in

     defense of this matter; and
              3.        That Defendants be granted such other and further relief as the Court deems just

     and reasonable.

              DATED January 30          , 2019.

                                                                Respectfully submitted,

                                                                ELLEN F. ROSENBLUM
                                                                Attorney General



                                                                    s/ Jessica Spooner
                                                                JESSICA SPOONER #105919
                                                                Assistant Attorney General
                                                                MATTHEW A. MAILE #181761
                                                                Assistant Attorney General
                                                                Trial Attorneys
                                                                Tel (503) 947-4700
                                                                Fax (503) 947-4791
                                                                Jessica.Spooner@doj.state.or.us
                                                                matthew.maile@doj.state.or.us
                                                                Of Attorneys for Defendants




Page 4 -   ANSWER AND AFFIRMATIVE DEFENSES
           JS/rrc/9415308-v1
                                                          Department of Justice
                                                          1162 Court Street NE
                                                         Salem, OR 97301-4096
                                                  (503) 947-4700 / Fax: (503) 947-4791
                                      CERTIFICATE OF SERVICE

              I certify that on January 30 , 2019, I served the foregoing ANSWER AND

     AFFIRMATIVE DEFENSES upon the parties hereto by the method indicated below, and

     addressed to the following:

     Kevin T Lafky                                            HAND DELIVERY
     Tonyia J. Brady                                        X MAIL DELIVERY
     Lafky & Lafky                                            OVERNIGHT MAIL
     429 Court St NE                                          TELECOPY (FAX)
     Salem, OR 97301                                          E-MAIL
         of Attorneys for Plaintiff                           E-SERVE




                                                            s/ Jessica Spooner
                                                        JESSICA SPOONER #105919
                                                        Assistant Attorney General
                                                        Trial Attorney
                                                        MATTHEW A. MAILE #181761
                                                        Assistant Attorney General
                                                        Tel (503) 947-4700
                                                        Fax (503) 947-4791
                                                        Jessica.Spooner@doj.state.or.us
                                                        matthew.maile@doj.state.or.us
                                                        Of Attorneys for Defendants




Page 1 -   CERTIFICATE OF SERVICE
           JS/rrc/9394959-v1
                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
